Exhibit 10.6

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE ENSTAR GROUP LIMITED 2006 EQUITY INCENTIVE PLAN

(            YEAR VESTING)

This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
the Grant Date (as defined below), by and between the Participant (as defined
below) and Enstar Group Limited (the “Company”). Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan (as defined below).

WITNESSETH THAT:

WHEREAS, the Company maintains the Enstar Group Limited 2006 Equity Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement; and

WHEREAS, the Participant has been selected by the committee administering the
Plan (the “Committee”) to receive a Restricted Stock Award under the Plan.

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant as
follows:

1. Terms of Award.

(a) The “Participant” is             .

(b) The “Grant Date” is             .

(c) The number of ordinary shares of the Company (“Common Shares”) granted under
this Agreement is             shares (the “Restricted Stock”).

2. Award. Subject to the terms of this Agreement and the Plan, the Participant
is hereby granted the Restricted Stock as described in paragraph 1.

3. Vesting Schedule.

(a) Notwithstanding anything in the terms of the Plan to the contrary, the
Participant shall become vested in the Restricted Stock according to the
following schedule:

 

INSTALLMENT

  

VESTING DATE

              



--------------------------------------------------------------------------------

An installment shall not become vested on a Vesting Date: (i) if the
Participant’s Termination of Service occurs on or before such Vesting Date; or
(ii) if, on or before such Vesting Date, the Participant has provided notice of
his or her intention to effect a Termination of Service (even if the date of the
Termination of Service occurs after such Vesting Date). Notwithstanding the
foregoing provisions, the Restricted Stock shall vest as follows:

 

  (x) The Participant shall become fully vested in the Restricted Stock as of
the Participant’s Termination of Service if the Participant’s Termination of
Service occurs by reason of the Participant’s death or disability.

 

  (y) The Participant shall become fully vested in the Restricted Stock as of
the Participant’s Termination of Service if he or she is involuntarily
terminated by the Company other than for Cause.

 

  (z) The Participant shall become fully vested in the Restricted Stock upon a
Change in Control.

(b) If the Participant’s Termination of Service is the result of termination by
the Company for “Cause” or a voluntary termination by the Participant, the
Participant will forfeit any unvested Restricted Stock.

4. Legend on Stock Certificates. The Company may require that certificates for
shares distributed to the Participant pursuant to this Agreement bear any legend
that counsel to the Company believes is necessary or desirable to facilitate
compliance with applicable securities laws. The Company shall not be obligated
to transfer any stock to the Participant free of the restrictive legend
described in this Section 4 or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate any
applicable law or any applicable regulation or requirement of any securities
exchange or similar entity.

5. Transferability. The Participant shall not transfer or assign, in whole or in
part, Restricted Stock subject to this Agreement in which the Participant is not
vested, other than (a) by will or by the laws of descent and distribution, or
(b) by designation, in a manner established by the Company, of a beneficiary or
beneficiaries to exercise the rights of the Participant and to receive any
property distributable with respect to this Agreement upon the death of the
Participant upon satisfaction of the vesting conditions described in paragraph
3(a) above.

6. Withholding. Any tax consequences arising from the grant of this Award shall
be borne solely by the Participant. The Company and/or its Related Corporations
shall withhold taxes according to the requirements under the applicable laws,
rules and regulations including withholding taxes at source. The Participant
will not be entitled to receive from the Company any Common Shares hereunder
prior to the full payment of the Participant’s tax liabilities relating to this
Award. The Committee, may, in its discretion, permit the Participant to elect,
subject to such conditions as the Committee shall impose, (a) to have Common
Shares otherwise issuable under the Plan withheld by the Company or (b) to
deliver to the Company previously acquired Common Shares (through actual tender
or attestation), in either case for the greatest number of whole shares having a
Fair Market Value on the date immediately preceding the date of vesting not in
excess of the amount required to satisfy the withholding tax obligations.

 

- 2 -



--------------------------------------------------------------------------------

7. Compliance with Applicable Law. Notwithstanding any other provision of this
Agreement, the Company shall have no obligation to issue any shares of
Restricted Stock under this Agreement if such issuance would violate any
applicable law or any applicable regulation or requirement of any securities
exchange or similar entity.

8. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all parties. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.

9. Not an Employment Contract. This Award will not confer on the Participant any
right with respect to the continuance of employment or other service to the
Company or any Related Corporation, nor will it interfere in any way with any
right the Company or any Related Corporation would otherwise have to terminate
or modify the terms of such Participant’s employment or other service at any
time.

10. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

11. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

13. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the transfer restrictions set forth in this Agreement and the Plan.

14. Applicable Law. This Agreement shall be construed in accordance with the
laws of Bermuda (without reference to principles of conflict of laws).

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Award Agreement on                     ,         .

 

ENSTAR GROUP LIMITED By:  

 

Name:   Title:  

 

 

Participant   Address:  

 

- 4 -